Opinion issued November 17, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00665-CV
                            ———————————
           IN RE VOLT ELECTRICITY PROVIDER, LP, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Volt Electricity Provider, LP, has filed a petition for a writ of

mandamus challenging the trial court’s order denying its plea to the jurisdiction and

its motion to dismiss for lack of subject matter jurisdiction which asserted that the

claims of real party in interest, Dalal Said, are within the exclusive jurisdiction of
the Public Utility Commission (the “PUC”) pursuant to the Public Utility Regulatory

Act.1

        We deny relator’s petition for writ of mandamus.2

        Mandamus is an extraordinary remedy that is only available in limited

circumstances. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992).

“Mandamus relief is available only if the trial court clearly abused its discretion and

the party has no adequate remedy by appeal.” In re Sw. Bell Tel. Co., 35 S.W.3d

602, 605 (Tex. 2000). Generally, mandamus relief is not available to correct

incidental trial court rulings where there is a remedy by appeal, including the

granting or denial of a plea to the jurisdiction. See In re Entergy Corp., 142 S.W.3d

316, 320 (Tex. 2004). However, Texas law recognizes an exception to this general

rule, allowing mandamus review of a trial court’s order denying a plea to the

jurisdiction where a party has failed to exhaust administrative remedies before the

PUC because “permitting a trial to go forward would interfere with the important

legislatively mandated function and purpose of the PUC.” Id. at 321; see also In re

Tex.-N.M. Power Co., No. 10-19-00166-CV, 2019 WL 3822274, at *2 (Tex. App.—

Waco Aug. 14, 2019, orig. proceeding) (mem. op.).


1
        See TEX. UTIL. CODE § 11.001 et seq.
2
        The underlying case is Dalal Said, on behalf of herself and all others similarly
        situated v. Volt Electricity Provider, LP, Cause No. 2020-13088, in the 215th
        District Court of Harris County, Texas, the Honorable Elaine Palmer presiding.

                                            2
      While this exception applies here, the burden to establish an abuse of

discretion by the trial court remains with relator, who must show that the trial court

has reached a decision so arbitrary and unreasonable as to amount to a clear and

prejudicial error of law by its failure to analyze or apply the law correctly. See In re

Olshan Found. Repair Co., 328 S.W.3d 883, 888 (Tex. 2010). We conclude that

relator has not demonstrated that the trial court committed an abuse of discretion in

denying relator’s plea to the jurisdiction and motion to dismiss.

      Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a), (d). All pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Goodman, Landau, and Adams.




                                           3